 In the Matter of HOUSTON CARTAGE COMPANY,EMPLOYERa'ndTEXASFEDERATION OF INDEPENDENT UNIONS (AFFILIATED WITHC.U. A.),PETITIONERCase No. 16-R-1810.-Decided October 2/, 1046Messrs. Edward S. BoylesandM. U. S. Kjorlaug,both of Houston,Tex., for the Employer.Messrs. David ButlerandG. G. Aldredge, Jr.,both of Houston,Tex., for the Petitioner.Combs cfi Dixie, by Mr. Chris DixieandMessrs. Murray W. MillerandI.A. Jester,all of Houston, Tex., for the Intervenor.Mr. R. S. Craig,of Houston, Tex., for the Association.2I r.Warren H. Leland,of coulisel,to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Houston,Texas, on August 1, 1946, before Glenn L. Moller, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERHouston Cartage Company, a Texas corporation with its office andplace of business in Houston, Texas, maintains a pick up and deliveryservice for the Texas and New Orleans Railroad and for the SouthernPacific Transportation Company.The Employer picks up less-than-carload lots of freight from" the freight depots of these two carriersand delivers the freight to consignees in Houston.The Employeralso picks up less-than-carload lots of freight from various consigneesin,Houston and delivers them to the depots of the two carriers.Eachmonth the Employer handles in excess of 500,000 pounds of freight,71 N. L. R. B., No. 64.424 HOUSTON CARTAGE COMPANY425which is either received from, or transported to, points outside theState of Texas.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVED 1The Petitioner is a labor organization affiliated with the Confeder-atedUnions of America, claiming to represent employees of theEmployer'2International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 968, herein called the Intervenor,is a labor organization affiliated with the American Federation of La-bor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn May 14, 1946, the Intervenor requested recognition from the Em-ployer as the bargaining agent for certain of the Employer's em-ployees.On the morning of May 25, 1946, the Employer received aletter from the Petitioner in which the Petitioner also demanded rec-ognition as exclusive bargaining representative of certain employeesof the Employer. In the afternoon of May 25,1946, the Employer, bytelegram, agreed to recognize the Intervenor.Six days later the Peti-tioner filed the petition in this proceeding.Negotiations between theEmployer and the Intervenor culminated in a collective agreementwhich was signed on July 15, 1946, and which provided that it was tocontinue in effect for 3 months, and from year to year thereafter inthe absence of written notice by either party to the other, 30 days priortoOctober 15th of any year commencing with 1946, of a desire to"change or modify."The Intervenor contends that the telegram of May 25, 1946, in whichthe Employer recognized it as collective bargaining agent, and thecontract dated July 15, 1946, preclude a current determination of rep-resentatives.We do not agree. It is well established that a contractmerely providing for exclusive recognition and containing no substan-tive provisions, is insufficient to bar an election 3And it is equallywell settled that a full collective agreement cannot bar a present de-termination of representatives when a rival claim to representation is'Although International Association of Motorized Common Carrier Truck Line Em-ployees, Inc , intervened at the outset- of the,hearing, it subsequently withdrew from theproceeding, specifically disclaiming any interest in representing the employees hereconcerned'Evidence adduced at the hearing discloses that the Petitioner is c?early a labor organi-zation within the meaning of the Act4SeeMatter of StandardOil Companyof Indiana,56 N. L. R. B. 1101 ; andMatter ofCorn P,oducts Refining Company,52 N L. R. B. 1324 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDadvanced before its execution, and a petition is filed with the Boardwithin 10 days after the claim is made.'Thus, neither the telegram ofMay 25, 1946, nor the contract dated July 15, 1946, can serve to bar thisproceeding.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V.THE APPROPRIATE UNITIn accordance with the agreement of the parties, we find that alldrivers and driver helpers employed by the Employer, excludingclerical employees, the watchman, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Houston Cartage Company;Houston, Texas, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Sixteenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and RegulatiQns-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily ]aid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byTexas Federation of Independent Union (affiliated with C. U. A.),or by International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Local 968, A. F. L., for the purposesof collective bargaining, or by neither.Cf.Matterof GeneralElectric X-Ray Corporation,67 N L R B 997As a matter.of fact, here the petition itself,was filed before the contract dated July 15,1946, was executedThis alone prevents the contractfrom operating as a bar.SeeMat-ter of Ste Genevieve Lime & Quarry Company,70 N. L. it. B 1259;andMatter ofFifth Ave Shoe Corporation,69 N. L.it. B. 400.